Stevens, J.
(dissenting). It seems plain that appellant performed service for his employer when, after he had made his contract in Chippewa Falls, he there took charge of his employer’s car, which he was to use while performing service, and drove it to the state of Minnesota. Had he sustained the injury here in question while driving this car in Wisconsin, he would have been entitled to compensation. If that is the situation, then the mere fact that he had crossed the state line before sustaining the injury does not deprive him of compensation under the rule established by the decision of the court in this case. If the court takes the view that it is not established that applicant entered upon his employment when he took charge of and drove his employer’s car through Wisconsin, then, in order to ascertain the truth and to do justice between the parties, it seems to me that the case ought to be remanded to the Industrial Commission with directions' to litigate and determine that question.